t c summary opinion united_states tax_court douglas w and gail caple petitioners v commissioner of internal revenue respondent docket no 22697-04s filed date douglas w and gail caple pro sese mark d peterson and mark miller for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code this matter arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or issued for unpaid federal_income_tax for taxable years and the issues for decision are whether petitioners may contest the liabilities respondent assessed for the taxable years and whether respondent properly abated interest and adjusted accuracy-related_penalties assessed against petitioners for and in accordance with an agreement between the parties and whether respondent’s appeals officer abused her discretion in rejecting petitioner’s offer-in- compromise background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in appleton wisconsin on the date the petition was filed until petitioner douglas w caple mr caple worked as a night-shift first-aid responder at ocean angle steel an industrial plant after leaving this position sometime the outstanding federal tax owed for taxable_year has been paid in full as a result of respondent’s applying petitioners’ overpayment refunds from subsequent years to the amount owed for taxable_year respondent also applied a portion of petitioners’ overpayment refunds to the amount owed for taxable_year as of date the outstanding liability owed for was dollar_figure in mr caple worked part time both as a school_bus driver and as a manager at best buy an electronics retailer most recently mr caple has worked as a day trader of stocks petitioner gail caple mrs caple is employed by affinity health systems as an insurance specialist before mr caple’s separation from ocean angle steel he underwent job-related medical testing that uncovered a condition known as primary sclerosing cholangitis a terminal disease the only known cure for which is a liver transplant at or near the time of mr caple’s diagnosis his father who was also suffering from an unspecified terminal illness gave petitioners the funds necessary for mr caple to pay for a liver transplant provided he were to receive a donor organ although petitioners attempted to shelter this gift they later used the funds for unspecified expenses petitioners have one child ashley caple ashley who is a student at the university of wisconsin at oshkosh in addition to paying ashley’s college expenses totaling dollar_figure per year tuition room and board petitioners maintain health_insurance_coverage for ashley petitioners incurred all medical costs for in petitioners reported sales in excess of dollar_figure million from mr caple’s day trading activity this description is petitioners’ not the court’s ashley’s care that were not otherwise covered by their insurance petitioners’ and taxable years in taxable years and petitioners sold wal-mart stock for dollar_figure and dollar_figure respectively petitioners failed to report the proceeds from either sale on their or federal_income_tax return respondent commenced an examination of petitioners’ and federal_income_tax returns following notice that these returns had been selected for examination petitioners promptly contacted respondent’s appeals_office they were unable to reach a mutually satisfactory resolution to the matter of petitioners’ unreported income on date respondent sent petitioners a notice_of_deficiency for taxable years and the notice_of_deficiency was sent to petitioners’ current address and it informed petitioners of their right to file a petition for redetermination with the court no later than days from the date of mailing petitioners filed a petition with the court on date citing a series of extra-ordinary sic circumstances that prevented them from filing before the aside from petitioners’ testimony regarding ashley’s various medical conditions and proof of their insurance the record is devoid of any evidence substantiating the costs petitioners actually incurred with respect to ashley’s medical_expenses day period for filing had elapsed petitioners cited a series of problems including mr caple’s terminal illness the death of mr caple’s father in date two stressful lawsuits of an unspecified nature and petitioners’ severe financial problems on date the court issued to petitioners a notice of filing by respondent of a motion to dismiss for lack of jurisdiction petitioners were required by the notice of filing to file an objection to respondent’s motion to dismiss within days they failed to do so on date the court granted respondent’s motion to dismiss respondent assessed petitioners’ federal_income_tax owed for taxable years and together with interest and penalties on date respondent’s statements of account show that from the date the assessment was made there occurred a series of payments credits additional assessments and adjustments with respect to both taxable years at issue as of date the date on which petitioners requested that a copy of respondent’s statements be mailed to them the transcripts showed a zero balance remaining for taxable_year and a balance remaining including interest and penalties of dollar_figure for taxable_year mr caple was told by his doctors in that he had only years to live collections action and petitioners’ offer-in-compromise on date respondent filed a notice_of_federal_tax_lien and your right to a hearing under sec_6320 showing dollar_figure owed for taxable_year and dollar_figure owed for taxable_year respondent sent to petitioners a final notice--intent to levy and notice of your right to a hearing on date on date petitioners mailed to respondent a form request for a collection_due_process_hearing cdp hearing respondent notified petitioners by letter on date that he had received petitioners’ request for a cdp hearing and in turn had forwarded that request to his appeals_office on date appeals officer beverly a roberts ms roberts responded in writing to petitioners’ request for a cdp hearing ms roberts informed petitioners that they could request either a face-to-face meeting or a telephone conference petitioners requested a telephone conference with ms roberts for their cdp hearing on date at trial respondent acknowledged that for reasons unbeknownst to him no action had occurred on petitioners’ file from date until date our examination of the record however indicates that respondent was notified on date that petitioners were parties in a bankruptcy suit during their cdp hearing petitioners requested that their liabilities for and be dropped because of mr caple’s health status and the inefficiency of the irs personnel petitioners admitted during the hearing that while they had sufficient assets to pay the amounts owed they had no current income and were living at the poverty_line during the hearing petitioners discussed the general nature of mr caple’s illness but they did not provide ms roberts with any specific documentation relating to his current medical_condition and or prognosis petitioners did not provide ms roberts with any documentation relating to mr caple’s medical_condition following the hearing petitioners did provide a written_statement detailing mr caple’s and ashley’s medical ailments however they did not provide any documentation in support of their statements ms roberts and mr caple exchanged telephone messages before and on date sometime in the morning of date mr caple left ms roberts a voicemail message asking her to call him back after he got back from his run pincite p m petitioners did not provide ms roberts either before or after the hearing with evidentiary support for their claim that they were living at the poverty_line petitioners did however provide a summary of assets to respondent’s appeals_office that showed their total general equity to be dollar_figure we note that in the federal poverty_line for a family of three was set at dollar_figure annual update of hhs poverty guidelines fed reg date petitioners’ only daughter ashley was years old at the time of the hearing when this matter was before the court continued mr caple also raised the issue of whether respondent had abated interest and adjusted accuracy-related_penalties with respect to their accounts for and respondent had previously agreed to abate interest and adjust the penalties assessed against petitioners pursuant to an agreement reached between petitioners and respondent’s milwaukee problem resolution office during the hearing petitioners questioned whether respondent had in fact properly abated the interest and adjusted these penalties per their agreement ms roberts reviewed petitioners’ account records during the hearing and explained to them that these transcripts showed that the sec_6662 penalties had been adjusted to zero and the interest had been abated per petitioners’ request ms roberts then sent a copy of these account statements transcripts to petitioners following the hearing on date petitioners submitted to respondent a form_656 offer_in_compromise oic petitioners offered to settle the outstanding amount of tax owed by them as follows a payment of dollar_figure to be obtained from checking accounts investment accounts and selling autos the application continued ashley was a college student and covered under their health insurance plan petitioners admitted both during the hearing and when this matter was heard by the court that in they purchased continued of dollar_figure in tax_credits and petitioners’ expected future tax benefits petitioners attached five typed pages to their form_656 explaining their oic in the attachment petitioners stated that their oic was reasonable in the light of their protracted dealings with respondent since and mr caple’s and ashley’s extensive medical ailments and the costs associated with their care on date respondent rejected petitioners’ oic on the grounds that petitioners had failed to substantiate their hardship and that they had sufficient assets to pay the amount owed on date respondent issued petitioners a notice_of_determination concerning collection action s under sec_6320 in which respondent determined the notice of federal tax levy for taxable years and to be proper and determined that collection of the tax_liabilities for those years should proceed on date respondent issued another notice_of_intent_to_levy petitioners filed a petition for redetermination of a continued for dollar_figure an antique porsche that in had a fair_market_value of dollar_figure and that in they sold for dollar_figure a motor boat that they had owned for several years petitioners maintain that they refunded the proceeds from the sale of the boat to ashley because they had previously borrowed dollar_figure from her college fund deficiency requesting the elimination of all taxes owed including penalties and interest discussion before a levy may be made on any property or right to property taxpayers are entitled to a notice_of_intent_to_levy and notice of their right to a fair hearing before an impartial officer of the commissioner’s appeals_office sec_6330 and b d if the taxpayers request a hearing they may raise in that hearing any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives which may include an offer-in-compromise sec_6330 a determination is then made that takes into consideration those issues the verification that the requirements of applicable law and administrative procedures have been met and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 petitioners have not argued that any portion of their outstanding tax_liability is uncollectible however they do argue that they were unfairly denied an opportunity to file a petition with the court for redetermination of the deficiencies and that a portion of their liability--the interest and the penalties applied under section 6662--was not properly abated and adjusted in accordance with the agreement they reached with respondent’s problem resolution office we will first consider the merits of these arguments petitioners’ right to contest the underlying liability the court’s jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and the timely filing of a petition for redetermination 97_tc_437 assuming the commissioner has issued a valid deficiency_notice sec_6213 provides in pertinent part that the taxpayer must file a petition with the court within days of the mailing of the deficiency_notice respondent mailed a deficiency_notice to petitioners on date it is undisputed that petitioners received this notice in due course petitioners failed to file a petition for redetermination within days of the date the notice was mailed because petitioners’ reasons as to why they did not file a petition are irrelevant we hold that petitioners are not entitled to raise as an issue their underlying tax_liability petitioners admit their timely receipt of the notice they stated that the declining health of mr caple’s father and other factors left them unable to deal with the situation once respondent places the deficiency_notice within the taxpayer’s grasp in ample time to file a petition with the tax_court respondent satisfies the requirement of sec_6212 if the taxpayer turns a blind eye to that information she does so at her own peril patmon young profl corp tcmemo_1993_143 affd 55_f3d_216 6th cir abatement of interest and adjustment of penalties petitioners challenge respondent’s collection action on the grounds that respondent did not properly account for an agreement reached between petitioners and respondent’s milwaukee problem resolution office to abate all interest and adjust the sec_6662 penalty to zero for each of the taxable years at issue ms roberts testified that the agreement reached between the parties applied to the original assessment only and did not apply to the period after the assessment where petitioners’ outstanding liability went unpaid our review of the record12 indicates that respondent did in fact abate interest and adjust the sec_6662 penalty to zero with respect to the original assessment for each of the taxable years in issue we believe ms roberts’s testimony that the agreement between the parties applied to the original assessment only and not to the period after the assessment through the present accordingly we hold that respondent did properly abate and adjust the interest and the sec_6662 penalties with respect to the assessments made for petitioners’ and taxable years specifically respondent’s account statements for petitioners’ and taxable years these documents were provided to petitioners and petitioners offered no evidence to contradict their content rejection of petitioners’ oic because petitioners cannot dispute their underlying tax_liability we review respondent’s determination with respect to their oic under the abuse_of_discretion standard see sec_6330 114_tc_176 we find that respondent’s rejection of petitioners’ proposed oic was not an abuse_of_discretion respondent’s determination was based on all of the information petitioners provided reflecting their financial solvency to ms roberts respondent’s appeals officer see crisan v commissioner tcmemo_2003_ schulman v commissioner tcmemo_2002_129 the appeals officer reasonably determined on the basis of petitioners’ yearly income dollar_figure and asset value td waterhouse account dollar_figure vehicles--including boat dollar_figure and mrs caple’s profit sharing plan dollar_figure --totaling dollar_figure--that petitioners’ proposed oic to pay dollar_figure should be rejected in addition to the dollar_figure payment petitioners also offered dollar_figure in future_benefits as part of their oic unsure of exactly what petitioners meant by this offer the court attempted to ascertain petitioners’ intent the court’s query on this matter resulted in the following exchange the court ms caple the court these are for future credits not past credits future credits future credits mr caple the court ms caple mr caple future credits well suppose if god forbid both of you passed away there would be no credits right that’s right it’s not like you’re going to need them we would like to apply some of that on the basis of the foregoing exchange and ms roberts’s testimony explaining why she could not consider future credits as part of petitioners’ oic we consider this portion of petitioners’ oic to be no more than an irrelevant and misguided attempt on their part to satisfy their outstanding tax_liability ms roberts did not abuse her discretion in rejecting this portion of petitioners’ oic finally and with respect to petitioners’ argument that ms roberts refused to consider factors illustrating petitioners’ economic hardship and extraordinary medical_expenses we are unpersuaded on the basis of the foregoing discussion of petitioners’ assets that petitioners were unable to pay the dollar_figure owed at the time of the hearing second the record reflects only one letter dated date regarding mr caple’s medical_condition petitioners have provided no additional evidence aside from their statements which were neither substantive nor credible to indicate the impact of either mr caple’s or ashley’s medical_expenses although they admit that both father and daughter were at that time and still are covered under their medical insurance_policy despite ample evidence to the contrary petitioners have maintained that they are unable to make more than the dollar_figure proposed in their oic an amount that respondent’s appeals officer did not abuse her discretion in rejecting we therefore hold that respondent’s determination was not an abuse_of_discretion and that respondent may proceed with his collection of the tax_liability by levy upon petitioners’ property for respondent decision will be entered
